     Case 2:19-cv-03863-PA-SK Document 15 Filed 10/18/19 Page 1 of 2 Page ID #:408



 1 CHARLES MENZIES, ESQ. (SBN 198223)
   TSC Acquisition Corporation
 2 1149 S. Hill Street, Suite 400
 3 Los Angeles, CA 90015
   Telephone: (828) 319-0520
 4 Email: ctm@menziescompany.com
 5
   ROBERT S. FREUND (SBN 287566)
 6
   Robert Freund Law
 7 10866 Wilshire Boulevard, Suite 400
   Los Angeles, CA 90024
 8
   Telephone: (323) 553-3407
 9 Email: robert@robertfreundlaw.com
10
   Attorneys for Defendant,
11 TSC Acquisition Corporation
12
13                          UNITED STATES DISTRICT COURT
14           CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
15
16     TRAVELERS PROPERTY                  CASE NO. 2:19-cv-03863 PA-SK
       CASUALTY COMPANY OF
17     AMERICA,                            FED. R. CIV. PROC. 7.1
18                                         CORPORATE DISCLOSURE
                   Plaintiff,              STATEMENT OF DEFENDANT TSC
19                                         ACQUISITION CORPORATION
       v.
20
21     TSC ACQUISITION CORP.,
                                           Action Filed:     May 3, 2019
22                 Defendant.
23
24
25
26
27
28


                   F.R.C.P. 7.1 CORPORATE DISCLOSURE STATEMENT
     Case 2:19-cv-03863-PA-SK Document 15 Filed 10/18/19 Page 2 of 2 Page ID #:409



1          Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of record
2 for Defendant TSC Acquisition Corporation certifies and states as follows: Defendant
3 discloses that it has no parent corporation and that no publicly held corporation owns
4 10% or more of its stock.
5
6 DATED: October 18, 2019                 ROBERT FREUND LAW
7
8                                   By    /s/ Robert S. Freund
9                                         Robert S. Freund
                                          Attorneys for Defendant
10                                        TSC Acquisition Corporation
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                1
                   F.R.C.P. 7.1 CORPORATE DISCLOSURE STATEMENT
